Rothrock, J.
The information was for a violation of section 1542 of the Code, which provides that “no person shall own or keep, or be in any way concerned, engaged or employed in owning or keeping, any intoxicating liquors, with intent to sell the same, within this state, or permit the same to be sold therein, in violation of the provision hereof; and any person who shall so own or keep, or be concerned, engaged or employed in owning or keeping, such liquors with with such intent, shall be deemed, for the fii’st offense, guilty of a misdemeanor,” etc. The statute, a conviction under which is pleaded, (section 1543 of the Code,) provides that “ whoever shall erect or establish or continue to xxse any building, erection, or place for any of the purposes prohibited in said sections [the thx’eepreceding sections] shall be deemed guilty of a nuisance, and may be prosecuted and punished accordingly, and, upon conviction, shall pay a fine of not exceeding one thousand dollars,” etc. We think it is quite plain that the two offenses are not the same. Section 1542 provides for the punishment of the offense of keeping or owning intoxicating liquors, with the intent to sell the same within this state, and the next section is for erecting, establishing, continuing, or using any building for the prohibited pui’poses. In the first case, the offense is complete wherever the liquors may be located, or whether in the possession of the accused or another. In the last case, the punishment is for keeping a building, and using the same for the violation of the law. The exime consists in establishing and maintaining a nuisance. We think the demurrer was correctly sustained. Affirmed.